Order entered March 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00335-CV

             IN THE INTEREST OF K.P., J.P., J.P., AND G.F.P., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 11-556-W

                                            ORDER
        This is an accelerated appeal in a child protection case. See TEX. R. APP. P. 28.4.

Pursuant to Texas Rule of Appellate Procedure 35.1(b), the appellate record was due January 28,

2013.   See id. 35.1(b).    The clerk’s record has been filed; the reporter’s record has not.

Accordingly, we ORDER David Chance, Official Court Reporter, to file the record no later than

March 22, 2013. If necessary, arrangements for a substitute reporter must be made as no

extensions will be granted absent exigent circumstances. See id. 28.4(b)(1),(2).

        We DIRECT the Clerk of the Court to send a copy of this order to (1) the Honorable

William A. Mazur, Presiding Judge of the 304th Judicial District Court, and (2) David Chance,

Official Court Reporter of the 304th Judicial District Court.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE